Citation Nr: 0008434	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-13 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right leg 
disability.  

3.  Entitlement to service connection for defective hearing.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

Initially this appeal included the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
as well as the issues listed on the first page of this 
decision.  In July 1999, the RO granted service connection 
for PTSD and a 30 percent evaluation was assigned.  The 
veteran has not disagreed with that determination, and the 
Board will not address the issue further.  


FINDING OF FACT

The claims of entitlement to service connection for a back 
disability, a right leg disability and for defective hearing 
are not plausible.  


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disability, a right leg disability and for defective hearing 
are not well grounded.  38 U.S.C.A § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be presumed to 
have been incurred in service for some disabilities such as 
arthritis and defective hearing, if manifested to a 
compensable degree within the first post-service year.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Inservice Incurrence or Aggravation

Considering all the evidence of record, the Board finds that 
the veteran's service connection claims are not well 
grounded.  Initially, the Board observes that the veteran 
generally asserts that he incurred a back disability and a 
right leg disability in service while carrying artillery 
shells.  He states that he was exposed to artillery fire in 
service causing his ears to bleed and leading to hearing 
loss.  At this stage of adjudication, determining whether a 
claim is well grounded, the Board accepts these assertions as 
true.  Arms, 12 Vet. App. at 193; Robinette, 8 Vet. App. at 
75; King, 5 Vet. App. at 21.    

A Current Disability

The record shows that the veteran has been diagnosed with 
degenerative changes in the lumbar spine with disc 
involvement as noted on a December 1996 MRI report.  The 
veteran has been shown to have defective hearing by VA 
standards on VA examination in October 1997.  (Impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(1999)).  The record does not show a current right leg 
disability.  Thus, there is medical evidence of current back 
and hearing loss disabilities and no medical evidence of a 
current right leg disability.  A claim is not well grounded 
if there is no present disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

A Medical Nexus

With respect to the low back and hearing loss disabilities at 
issue here, while each disability meets the first two 
criteria for a well grounded claim, there is no competent 
medical evidence of a nexus between the current diagnoses and 
the veteran's period of active duty service.  Specifically, 
the evidence that purports to link the disorders to service 
is based solely on testimony reported by the veteran.  The 
Board emphasizes that there is no evidence of record to 
suggest that the veteran is a trained medical professional.  
Therefore, although he is competent to relate and describe 
symptoms, he is not competent to offer an opinion on matters 
that require medical knowledge, such as determinations of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, his personal opinion that his back and 
hearing loss disabilities are related to service has little 
probative value and is insufficient to well ground the 
claims.  

The veteran has asserted that he was exposed to combat in 
service and that his disabilities are related to his combat 
experiences.  The Board would concede that he is entitled to 
the special considerations provided combat veterans. 38 
U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389 (1996).

While the veteran was exposed to combat, it is noted that the 
record does not show treatment for a low back complaint until 
1985, and the veteran reported at time that he had injured 
his back in 1983 while at work.  Absent a showing of a nexus 
between his current complaints and service, the claim cannot 
be found to be well grounded.  As to the hearing loss, the 
disorder is not documented in the record until 1997.  The 
veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Nonetheless, as noted above, there is no evidence of any 
treatment for a hearing loss during service.  The Board 
acknowledges that the veteran was exposed to acoustic trauma 
while serving in Vietnam. 38 U.S.C.A. § 1154(b). Although the 
veteran reported having a hearing problem after artillery 
noise exposure, his hearing was normal when examined for 
discharge in 1971.  The first post service record reflecting 
hearing loss occurs over twenty years after service. While 38 
C.F.R. § 3.385 does not bar service connection for bilateral 
hearing loss, it does not compel service connection either, 
even though the veteran currently meets its criteria.  
Ledford v. Derwinski, 3 Vet. App. at 89.  As it has not been 
shown that the veteran's bilateral hearing loss is related to 
service or any incident thereof, the claim is not well 
grounded.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for a low back disability, hearing loss or for a 
right leg disability.   38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claims.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the disorders discussed above, he should 
submit competent medical evidence that shows a current 
diagnosis for each claimed disorder as well as a relationship 
between each disorder and the veteran's active duty service.  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for a low back disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for defective hearing is denied.  




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 
- 6 -


- 7 -


